Curia, per

Evans, J.
Assuming, as I did on the circuit, that a b on the plat was the line of the Cobb grant, the plaintiff had a right to locate his land so as to make that line his western boundary. This is the general rule, but it may be controlled by clear evidence that the parties actually run the dividing line at, or before, the execution of the deed, of which long acquiescence and acknowledge-ments would be evidence. If such a line as was proved by the two M’Calls had been found by the surveyors, and the jury were satisfied it was cotemporaneous with the deed to M’Neese, then I think the verdict should be supported; for it is clear that a line actually run will control a boundary called for in a grant, and the same rule should govern in a deed. But parol evidence that such a line had existed, without any search for it, or its location represented on the plat, is too vague and uncertain. A new trial must therefore be had, and the motion is granted.
Richardson, O’Neall, Butler, Wardlaw and Frost, JJ. concurred.